—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of Labor dated September 14, 1994, which adopted the findings of the Blaster Examining Board, made after a hearing, and suspended the Blaster’s Certificate of Competence of the petitioner.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There is substantial evidence in the record to support the findings of the Blaster Examining Board, inter alia, that the insufficient stemming of the blast in question and the number of unloaded holes in the area that was blasted caused a flyrock to fall on a passing motorist severely injuring him. Under the facts of this case in which the petitioner’s competency as a blaster is at issue, a one year suspension of his Blaster’s Certificate of Competence and the requirement that he retake the blaster’s examination is reasonable and does not shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233). Santucci, J. P., Krausman, Goldstein and Florio, JJ., concur.